Case: 18-10914   Date Filed: 02/19/2019   Page: 1 of 12


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-10914
                         Non-Argument Calendar
                       ________________________

                        Agency No. A200-133-609



SARA FRANCISCA MOLINA-GUILLEN,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (February 19, 2019)

Before TJOFLAT, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-10914      Date Filed: 02/19/2019   Page: 2 of 12


      Sara Molina-Guillen, pro se, seeks review of a Board of Immigration

Appeals (“BIA”) decision denying her motion to reopen alien removal

proceedings. Molina-Guillen contends, among other things, that the BIA abused

its discretion in denying her motion as barred by the applicable time and number

limitations for such motions. Upon review of the record and the parties’ briefs, we

dismiss the petition in part and deny it in part.

                                           I.

      Molina-Guillen, a native and citizen of El Salvador, entered this country

illegally on November 30, 2005. She was arrested, and in an interview with border

patrol agents, she confessed to entering the United States without being admitted,

inspected, or paroled into this country by immigration officials. She was

personally served with a Notice to Appear (“NTA”), which charged her as subject

to removal and directed her to appear in Atlanta before an immigration judge at a

date and time “to be set.” The NTA informed Molina-Guillen that if she did not

attend her hearing, the immigration judge could issue a removal order in her

absence. Molina-Guillen provided an address in Tifton, Georgia where she could

be contacted regarding her removal proceedings, and after being reminded orally—

in Spanish—of the consequences of the failure to appear, she was released.




                                           2
               Case: 18-10914        Date Filed: 02/19/2019      Page: 3 of 12


       On March 3, 2006, a Notice of Hearing (“NOH”) was mailed to Molina-

Guillen at the Georgia address she had provided for that purpose, informing her

that a master hearing in her removal proceedings had been scheduled to take place

in Atlanta on July 27, 2006. On June 26, 2006, Molina-Guillen filed a motion for

change of venue to New York City and a change-of-address form providing a new

address in Jamaica, New York. In her motion, Molina-Guillen stated that she had

moved to New York “a few days” earlier due to family matters. The motion for

change of venue was denied on July 19, 2006.

       Molina-Guillen did not appear at the master calendar hearing on July 27,

2006. The immigration judge (“IJ”) conducted the hearing and issued a removal

order in her absence, finding that Molina-Guillen was given notice of the time,

date, and location of the hearing, and that evidence submitted by the government

established Molina-Guillen’s removability. 1 The removal order indicates that

copies of the order were sent to the government and to Molina-Guillen.

       Molina-Guillen was rearrested in November 2013. Two months later, she

married a lawful permanent resident, and in December 2014, she filed her first


1
 An alien subject to removal who fails to appear at a hearing in her removal proceedings “shall
be ordered removed in absentia” if the government “establishes by clear, unequivocal, and
convincing evidence” that the alien is removable and that written § 1229(a) notice of the
proceeding was sent to the most recent address provided by the alien. 8 U.S.C.
§ 1229a(b)(5)(A). The government’s obligation to provide notice of the removal proceeding is
satisfied by mailing notice to the alien’s last-known address. See Dominguez v. U.S. Att’y Gen.,
284 F.3d 1258, 1260 (11th Cir. 2002).

                                                3
              Case: 18-10914     Date Filed: 02/19/2019    Page: 4 of 12


motion to reopen the removal proceedings. The immigration judge (“IJ”) denied

the motion and the BIA dismissed her appeal, affirming the IJ’s finding that the

motion was untimely and that Molina-Guillen had not shown exceptional

circumstances sufficient to excuse her failure to appear at the master hearing.

      In October 2017, Molina-Guillen filed a second motion to reopen

proceedings with the BIA, arguing that she was prevented from attending the

master hearing in Atlanta by the IJ’s unexpected denial of her motion to change

venue and failure to serve her with that denial. She also alleged that the IJ failed to

serve her with the removal order, thereby denying her the opportunity to timely

appeal the order to the BIA. With the second motion to reopen, Molina-Guillen

filed an affidavit in which she explained that she had hired a consultant in New

York who had confirmed the date of the hearing and then filed a motion to transfer

venue on her behalf. According to the affidavit, the consultant told her that she

would receive correspondence from the immigration court confirming the transfer

of the removal proceedings to New York and setting a new hearing date. She did

not receive anything from the immigration court, however, and when she tried to

locate the consultant in August 2006, she discovered that he had vacated the office,

taking all of her immigration paperwork.




                                           4
                Case: 18-10914        Date Filed: 02/19/2019       Page: 5 of 12


       The BIA denied the second motion to reopen, finding that it was time- and

number-barred and that Molina-Guillen had not shown that she qualified for any

exception to the time and number limits. This appeal followed.

                                                II.

       On appeal, Molina-Guillen argues that (1) the IJ violated her substantive and

procedural due process rights by failing to explain his reasons for denying her

motion to change venue and by failing to ensure that she was served with the

denial of that motion and with the removal order; (2) the agency’s continued delay

in ruling on a separate petition for alien relative filed by her husband is a violation

of her constitutional rights; and (3) the BIA erred in denying her second motion to

reopen without applying equitable tolling.2 We lack jurisdiction to consider the

first two claims, and we reject the last one.

                                                A.

       This Court’s jurisdiction to review immigration removal proceedings is

limited by statute to review of final orders of removal and, by implication, orders

denying motions to reopen such final orders. 8 U.S.C. § 1252(b)(9); Patel v. U.S.



2
  Molina-Guillen also claims—for the first time—that she never received the March 2006 Notice
of Hearing because it was improperly addressed. The NOH in fact bears Molina-Guillen’s
correct full street address in Tifton but has an extraneous numeral “2” before her name. Given
that Molina-Guillen admitted in previous agency pleadings (filed by the same attorney) that the
NOH was mailed to her address in Tifton and that she received it in March 2006 (Admin R. at
14, 143, 199), this argument is disingenuous at best. In any event, this Court lacks jurisdiction to
consider that claim because it was never presented to the BIA.
                                                 5
              Case: 18-10914     Date Filed: 02/19/2019    Page: 6 of 12


Att’y Gen., 334 F.3d 1259, 1261 (11th Cir. 2003). Our jurisdiction is further

limited to claims for which “the alien has exhausted all administrative remedies

available to the alien as of right” by raising the claims before the BIA. 8 U.S.C.

§ 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006). Claims that are subject to resolution by the immigration courts—such

as a claim that the IJ erred in ruling on a motion—require exhaustion even if they

are framed in constitutional terms. See Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d
860, 867–68 (11th Cir. 2018).

       To invoke this Court’s jurisdiction, an alien must file a petition for review

within 30 days of the BIA’s final order of removal or denial of a motion to reopen.

8 U.S.C. § 1252(b)(1); Chao Lin v. U.S. Att’y Gen., 677 F.3d 1043, 1045 (11th Cir.

2012). This statutory time limit “is mandatory and jurisdictional”; accordingly,

when reviewing the BIA’s denial of a motion to reopen, this Court cannot consider

challenges to earlier orders, including the order of removal or denials of previous

motions to reopen, if the petition for review was filed more than 30 days after the

earlier decisions. Chao Lin, 677 F.3d at 1045; see Bing Quan Lin, 881 F.3d at 867,

870.

       Given these jurisdictional limitations, we do not consider Molina-Guillen’s

claims regarding the IJ’s denial of her motion to change venue, the order of

removal, or the denial of her first motion to reopen, all of which are far outside the


                                           6
                Case: 18-10914   Date Filed: 02/19/2019   Page: 7 of 12


jurisdictional time frame covered by her March 2018 petition for review. We also

lack jurisdiction to review Molina-Guillen’s claim that her husband’s I-130 petition

for alien relative has been unreasonably delayed, both because the I-130 petition is

not related to the order under review and because that claim was not presented to

the BIA. In short, our review is limited to the BIA’s February 2018 denial of

Molina-Guillen’s second motion to reopen, and more specifically, to the BIA’s

determination that the motion was untimely and barred by the applicable number

limit.

                                          B.

         This Court reviews the denial of a motion to reopen removal proceedings for

an abuse of discretion, reviewing only the BIA decision and any findings by the IJ

that are adopted or incorporated into the BIA decision. Bing Quan Lin, 881 F.3d at

872; Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). “Motions to

reopen in removal proceedings are particularly disfavored,” and appellate review

of such motions “is limited to determining whether the BIA exercised its discretion

in an arbitrary or capricious manner.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252,

1256 (11th Cir. 2009).

         An alien may file one—and only one—motion to reopen removal

proceedings, whether before the immigration court or the BIA. 8 U.S.C.

§ 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2); Jiang, 568 F.3d at 1256. Where the


                                           7
                Case: 18-10914       Date Filed: 02/19/2019       Page: 8 of 12


order of removal was entered in the alien’s absence following a properly-noticed

removal hearing, any motion to reopen must be filed within 180 days of the final

removal order. 8 U.S.C. § 1229a(b)(5)(C)(i). To succeed on such a motion, the

alien must demonstrate that her failure to appear was due to “exceptional

circumstances.” Id. Exceptional circumstances are circumstances beyond the

alien’s control such as “battery or extreme cruelty to the alien” or an immediate

family member, “serious illness of the alien” or an immediate family member, or

death of an immediate family member, “but not including less compelling

circumstances.” 8 U.S.C. § 1229a(e)(1).

       There is no question that, unless equitably tolled, these time and number

limitations barred Molina-Guillen’s second motion to reopen. 3 To justify equitable

tolling, Molina-Guillen must show that (1) she pursued her rights diligently, and

(2) “some extraordinary circumstance stood in [her] way.” Avila-Santoyo v. U.S.

Att’y Gen., 713 F.3d 1357, 1363 n.5 (11th Cir. 2013). In the context of a motion to

reopen removal proceedings, there is no significant difference between the

“extraordinary” circumstances required to justify equitable tolling and “exceptional

circumstances” as defined by 8 U.S.C. § 1229a(e)(1). Id.



3
 The filing deadline for motions to reopen is subject to equitable tolling. Avila-Santoyo v. U.S.
Att’y Gen., 713 F.3d 1357, 1362 n.4, 1364 (11th Cir. 2013). We have suggested that the “one-
motion rule” is also subject to equitable tolling, see Ruiz-Turcios v. U.S. Atty. Gen., 717 F.3d
847, 850 (11th Cir. 2013), but because Molina-Guillen has not made the required showing, we
need not definitively answer that question here.
                                                8
             Case: 18-10914     Date Filed: 02/19/2019   Page: 9 of 12


      Molina-Guillen has not made the required showing on either prong of this

test. Merely filing a motion to change venue, without more, does not constitute

diligence. Molina-Guillen made no effort before the hearing to find out whether

the IJ had ruled on her motion. And in August 2006, when she could not locate the

individual who filed the motion to change venue on her behalf, she made no further

effort to find out whether her motion had been granted or whether—as she

admittedly knew was possible—the removal hearing had been held as scheduled in

her absence. Instead, she did nothing until after she was arrested for a second time

more than seven years later, only then seeking relief from the removal order.

      Molina-Guillen claims that she was prevented from attending the removal

hearing because the IJ failed to notify her when he denied her motion to change

venue. But Molina-Guillen knew the date and location of the hearing, and she had

been warned that if she failed to appear, a removal order could be entered in her

absence. Simply filing a motion neither relieved her of the obligation to appear,

nor prevented her from following up with the immigration court if she did not

receive a ruling before the hearing date. See Matter of Rivera, 19 I. & N. Dec. 688,

690 (BIA 1988) (“Unless the immigration judge grants a continuance, for change

of venue or other reasons, the alien remains obligated to appear at the appointed

date and time.”).




                                         9
               Case: 18-10914      Date Filed: 02/19/2019       Page: 10 of 12


       Molina-Guillen also claims that the IJ failed to serve her with the removal

order—despite the contrary notation on the order—and that she was prevented

from filing a timely motion to reopen as a result. Again, Molina-Guillen was

aware of the hearing date and the possibility that a removal order could be issued

on that date. The IJ’s alleged failure to properly serve the order, even if true, did

not prevent Molina-Guillen from contacting the immigration court to inquire about

the outcome of her hearing well before the 180-day deadline to file a motion to

reopen. Thus, Molina-Guillen has not shown the kind of exceptional or

extraordinary circumstances that would warrant equitable tolling.

                                              C.

       In her reply brief, Molina-Guillen relies on Pereira v. Sessions, ___ U.S.

___, 138 S. Ct. 2105 (2018), to argue that she never received § 1229(a) notice of

the removal hearing because the notice to appear that was personally served on her

at the time of her initial arrest in 2006 did not include the date and time of the

hearing.4 Although Molina-Guillen made a somewhat similar argument before the

BIA, she abandoned that argument in this Court by not raising the issue in her

opening brief. See United States v. Britt, 437 F.3d 1103, 1104 (11th Cir. 2006); see

also United States v. Durham, 795 F.3d 1329, 1331 (11th Cir. 2015) (permitting


4
 An alien subject to a removal order entered in her absence may move to reopen “at any time” if
she can show that she did not receive written notice to appear in accordance with § 1229(a). 8
U.S.C § 1229a(b)(5)(C)(ii).
                                              10
             Case: 18-10914     Date Filed: 02/19/2019    Page: 11 of 12


parties to request leave to file a supplemental brief based on an intervening

Supreme Court decision only if the decision overruled binding precedent that

foreclosed the issue when appellant’s initial brief was filed).

      The argument fails in any event. In Pereira, as here, the alien was served

with a notice to appear containing all of the information required by § 1229(a)(1)

except the date and time of the removal hearing. 138 S. Ct. at 2112; see 8 U.S.C.

§ 1229(a)(1)(A)–(F). But unlike Molina-Guillen, the alien in Pereira did not

receive a supplemental notice supplying the missing information. The question in

Pereira was whether the incomplete notice, without more, constituted a “notice to

appear” within the meaning of 8 U.S.C. § 1229(a)(1) for purposes of triggering the

“stop-time rule” in § 1229b(d)(1)(A). The Court held that it did not. 138 S. Ct. at

2110, 2113–16.

      Here, on the other hand, the March 2006 Notice of Hearing, which contained

the date and time of the removal hearing, was served on Molina-Guillen at her

then-current address in Tifton, Georgia—and Molina-Guillen has admitted that she

received it—four months before the hearing. Together, the December 2005 Notice

to Appear and the March 2006 Notice of Hearing fulfilled the notice requirements

in § 1229(a)(1). Thus, the IJ was authorized to enter the removal order in Molina-

Guillen’s absence when she failed to appear at the hearing, see 8 U.S.C.




                                          11
              Case: 18-10914   Date Filed: 02/19/2019   Page: 12 of 12


§ 1229a(b)(5)(A), and entry of the removal order triggered the statutory time

limitation for filing a motion to reopen the removal proceedings.

       The BIA’s determination that Molina-Guillen’s second motion to reopen was

time-barred and exceeded the applicable number limit was not arbitrary or

capricious. And as discussed above, we lack jurisdiction to consider Molina-

Guillen’s remaining claims. Accordingly, we deny the petition in part and dismiss

it in part.

       PETITION DENIED IN PART AND DISMISSED IN PART.




                                        12